DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, readable on claims 1-15 and 17-20 in the reply filed on 12 January 2021 is acknowledged.
Upon search and consideration of the elected invention, it was determined no examination burden exists between Species A and B, and thus the election of species requirement is withdrawn. Both species A and B are included for examination.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.
Claim Objections
Claim 13 is objected to because of the following informalities:  “the batter assembly” in lines 5-6 appears to be a typographical error; it is recommended the limitation recite “the battery assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "like" renders the claim(s) indefinite because the claim(s) includes elements not actually disclosed (those encompassed by the term "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d) and MPEP 2173.05(b).
Claim 1 recites the limitation “a first slewing drive capable of positioning the panel system through at least vertical rotation” (lines 10-11). Claims 12 and 19 each additionally recite a similar limitation of “positions the panel system through horizontal rotation”. The use of “vertical rotation” and “horizontal rotation” is unclear if the rotation is performed around an axis that extends vertically and horizontally, respectively, or if the rotation occurs in a vertical direction, e.g. a vertical rotation corresponds to tilting the panel in the vertical direction, corresponding to rotation about a horizontal axis. Similar analysis applies to the “horizontal rotation” limitation of claims 12 and 19. Clarification to the “vertical rotation” and “horizontal rotation” is required.
Claims 2-15 and 17-20 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
The term "primarily" in claims 2 and 15 is a relative term which renders the claim indefinite.  The term "primarily" is not defined by the claim, the specification does not provide a Accordingly, it is unclear what qualifies as “primarily three-dimension trapezoidal shape or a primarily pyramidal shape” and what does not qualify as “primarily” the aforementioned shapes.
Claim 3 recites the limitation of “a tube-on-tube hinge for hingably attaching the first and second set of structural supports and comprising an inner tube and an outer tube portion” (lines 1-3). It is unclear to the Examiner which of the aforementioned elements comprises the inner and outer tube portions, that is the tube on tube hinge or the first and second set of structural supports. Clarification is required.
Claim 13 recites the limitation “the means for manipulating the second slewing drive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of a second slewing drive nor a means for manipulating the second slewing drive in claims 1, 10, nor 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for manipulating the first slewing drive” in claim 1, and “means for manipulating the second slewing drive” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kats et al. (US Patent 9,324,893 B1; hereinafter “Kats”) in view of Wu (US PG Publication 2016/0072427 A1; hereinafter “Wu”).
Regarding claim 1, Kats teaches a portable solar power system (abstract, Figs. 1-9) comprising:

b. a panel manipulation system (rotating mechanism 103; Col. 5, line 67-Col. 6, line 12) comprising: 
i. a first drive (actuators 1037 and 1039 can include motor drives; Col. 5, line 67-Col. 6, line 12) capable of positioning the panel system through at least vertical rotation (see drives for actuators 1037 and 1039, each of which provide rotation to the panel system. The Examiner notes the term “vertical rotation” is indefinite as set forth above, and hence drives the rotation of beams 1033 and 1035 to provide rotation about 
ii. motors for manipulating the first drive (step motors for the drives Col. 5, line 67-Col. 6, line 12), 
iii. a panel system axle fixed to the panel system and passing through the first drive (see axles, e.g. beam 1035 or second portion 1033 passing through drives of 1037 and 1039, respectively; Fig. 7 and Col. 5, line 67-Col. 6, line 12), and 
iv. a mast of a column-like shape for supporting the panel system (mast second portion 1055; Col. 4, lines 41-51) and including an upper portion and a lower portion wherein the upper portion is fixed to the first drive (see upper and lower portions, i.e. upper and lower halves of 1055, respectively, and attachment of upper portion of 1055 to the drive of actuators 1037/1039 as claimed; Figs. 3 and 8); and 
c. a support and transport platform for supporting the panel system (transport platform 107 shown supporting the panel system in Fig. 1B; Col. 3, lines 34-46) comprising: 
i. a trailer (see trailer shown in Figs. 1A/B) comprising a deck (base 1071; Col. 3, lines 34-46), at least one wheel connected by means of at least one axle to the deck (see wheels 1075 in Figs. 1A/B. The Examiner notes Kats teaches the wheels are “operatively coupled to the base” and is silent to an axle; Col. 3, lines 35-42. However, the Examiner notes it would have been obvious to use an axle for the wheel attachments to the base as wheels require a spindle or rod for rotation of the wheel, and it would have been obvious to one of ordinary skill in the art to use a conventional axle structure ubiquitously used in wheel attachment to allow for wheel spinning and operation as 
ii. a base for supporting the panel system and panel manipulation system (mast first portion 1051/reinforcement plates 1053 in Fig. 2-3 and 7), affixed to the deck of the trailer (Figs. 2-3 and 7), and comprising a top plate (see top plate structure at top of 1051 in Figs. 1A/B), a support plate (reinforcement plates 1053; Col. 4, lines 56-59, an upper portion (upper two-thirds of 1051), and a lower portion (lower third of 1051) wherein the lower portion of the mast passes through at least the top plate and the upper portion of the base and is secured to the support plate (see Figs. 3-4 showing the elevation process of the portion 1055, i.e. the mast with upper and lower halves/portions, reciprocating with 1051, i.e. the base. Figs. 3-4 and 7 show the mast 1055 extending up from the base 1051 and is taught a reciprocating with 1051 and can be fitted into the respective columns; Col. 6, lines 13-18).
	However, Kats is silent to the first drive being specifically a slewing drive as recited in instant claim 1. While Kats teaches a motor for manipulating the first drive, Kats is silent to the means for manipulating the first slewing drive being those described in the instant specification as required in instant claim 1.
	Wu teaches solar tracking equipment (abstract and Fig. 7). Wu teaches a steering device for providing rotation to a solar tracker is commonly used in the art (paragraph 0005-0006), and teaches the steering device can include a housing (tubular body 11/flanges 12/211; Figs. 1 and 7 and paragraph 0019) with a slewing drive (see worm gear 22/worm 332 in Fig. 7; paragraphs 0020-0023) along with a set of gears (322; paragraph 0021) and a motor (31; paragraph 0021) 
	The devices of Kats and Wu are analogous references in the field of solar tracking devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kats and substitute the motor and gears of the steering device of Kats for that taught by Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motors and gear rotating apparatus/device of Kats with that of Wu because the simple substitution of one known element for another, in the instant case motor and gears used to rotate and steer a solar tracker, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.). The modification would necessarily result in the first drive being a slewing drive as shown by Wu (Fig. 7), and the means for manipulating the means for manipulating the first slewing drive being a motor and gear set, corresponding to the disclosed structure satisfying the “means for” limitation of instant claim 1.
Regarding claim 2, modified Kats teaches the portable solar power system of claim 1, the limitations of which are set forth above. Kats further teaches the base is of either a 
Regarding claim 3, modified Kats further teaches the panel system axle comprises a tube-on-tube hinge (see 1035/1033B in Fig. 8; Col. 6, lines 28-57) and comprising an inner tube portion (rotatable beam 1035) and an outer tube portion (i.e. cylindrical body 1033B; Col. 6, lines 42-53), wherein the first set of structural supports is connected to the inner tube portion and the second set of structural supports is connected to the outer tube portion (see connection to 1035 in Fig. 8).
The Examiner notes the limitations wherein the tube-on-tube hinge is “for hingably attaching the first and second set of structural supports" is a recitations of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the tube-on-tube hinge structure recited in claim 3. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Kats teaches all positively recited structural limitations presented, the device is therefore capable of the use/function recited by Applicant, absent a showing to the contrary. Furthermore, the Examiner notes the hinge structure (1035/1033B) of modified Kats hingeably attaches the first and second set of structural supports to, e.g., the underlying support structure shown in Figs. 1-8.
Regarding claim 4, modified Kats further teaches a first set of solar panels and a second set of solar panels each consist of a number of solar panels selected from a group consisting 
Regarding claim 5, modified Kats further teaches each set of solar panels comprises at least a first and at least a second solar panel wherein the at least a first solar panel is hingably attached to the at least a second solar panel such that the at least a first solar panel may be folded to rest atop the at least a second solar panel for transportation (see e.g. first set as left half of 1011 and 1015, and second set as right half of 1011 and 1015 in Figs. 6-7. The sets are shown folding on themselves in Figs. 5-7).
Regarding claim 6, modified Kats further teaches the mast passes through the lower portion of the base (see Fig. 3-4 showing the mast 1055 passing through to the lower third/portion of base 1051) and the support plate is attached to the deck of the trailer (see support plates 1053 attached to the deck (base 1071; Figs. 1-3).
Regarding claim 7, modified Kats further teaches the support plate of the base (1053) is affixed between the upper portion and the lower portion of the base (see 1053 between the upper two-thirds and lower third of the base 1051 as claimed in Fig. 3).
The Examiner notes the limitations wherein the “lower portion of the base may be used for storage” is a recitation of intended use. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure recited in instant claim 7. The limitations will be considered met so long as the device of the prior art meets all 
Regarding claim 9, modified Kats further teaches the panel system is capable of producing DC power (solar cells generate DC power; Col. 10, lines 1-13) and wherein the portable solar power system further comprises an electric system (Fig. 15) comprising:
a. a battery assembly for storing power from the panel system (1501; Col 10, lines 1-13); 
b. an inverter for converting the DC power for the panel system or from the battery assembly to AC power (1502; Col 10, lines 1-13); and 
c. a power outlet for outputting the AC power, or the DC power from the battery assembly, to an external attachment (1503; Col 10, lines 1-13).
Regarding claim 10, modified Kats further teaches the first slewing drive is selected from a group consisting essentially of one or more of a single axis slewing drive, a dual axis slewing drive, and combinations thereof (see single axis drive in Wu).
Regarding claim 11, modified Kats further teaches the means for manipulating the first slewing drive is selected from a group consisting essentially of one or more of the means for manual manipulation by a user, the means for passive manipulation through use of a compressed gas fluid, the means for active manipulation through the use of motors and gears, 
Regarding claim 12, modified Kats teaches the portable solar power system of claim 1. While modified Kats is silent to a second slewing drive attached to the mast and a means for manipulating the second slewing drive capable of turning the mast such that the mast positions the panel system through horizontal rotation, the Examiner notes it would have been obvious to substitute the horizontal rotation means of modified Kats with the slewing drive steering device of Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu, and because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.), thus arriving upon a second slewing drive and second means for manipulating the slewing drive as claimed.
Regarding claim 13, modified Kats teaches the portable solar power system of claims 10 and 12 above, and further teaches the means for manipulating the second slewing drive is selected from a group consisting essentially of one or more of the means for manual manipulation by a user, the means for passive manipulation through use of a compressed gas fluid, the means for active manipulation through the use of motors and gears, and combinations thereof (motors and gears as taught above by Wu and noted in the rejection of claim 12 for the “means for” limitation; paragraphs 0021-0022).

a. a position determination unit for determining a current position of the portable solar power system being deployed (1101; Col. 10, lines 18-25); and 
b. a controller (1102) adaptable for predicting a position of the sun at the current position of the portable solar power system, determining respective actuations for the slewing drive according to the position of the sun as predicted, and controlling the slewing drive to orient the panel system to track the sun according to the respective actuations as determined (controller capable of the functions for the modified device as described in Col. 10, lines 25-38).
Regarding claim 15, modified Kats further teaches the trailer further comprises at least one outrigger for providing stability and leveling for the portable solar system when immobile (adjustable ground supports 111 including support pad 1115 and support rod 1113 in Figs. 1-2; Col. 3, lines 34-67).
Regarding claim 17, modified Kats teaches the portable solar power system of claim 15, and further teaches wherein the base is of either a primarily three-dimension trapezoidal shape or a primarily pyramidal shape (see primarily pyramidal shape of base 1051/1053 in Figs. 1-7).
Regarding claim 18, modified Kats further teaches each set of solar panels comprises at least a first and at least a second solar panel wherein the at least a first solar panel is hingably attached to the at least a second solar panel such that the at least a first solar panel may be folded to rest atop the at least a second solar panel for transportation (see e.g. first set as left 
Regarding claim 19, modified Kats teaches the portable solar power system of claim 15. While modified Kats is silent to a second slewing drive attached to the mast and a means for manipulating the second slewing drive capable of turning the mast such that the mast positions the panel system through horizontal rotation, the Examiner notes it would have been obvious to substitute the horizontal rotation means of modified Kats with the slewing drive steering device of Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu, and because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.), thus arriving upon a second slewing drive and second means for manipulating the slewing drive as claimed.
Regarding claim 20, modified Kats teaches the portable solar power system of claim 15, and further teaches the portable solar power system further comprises a control system (1100; Fig. 11 and Col. 10, lines 14-47), the control system comprising: 
a. a position determination unit for determining a current position of the portable solar power system being deployed (1101; Col. 10, lines 18-25); and 
b. a controller (1102) adaptable for predicting a position of the sun at the current position of the portable solar power system, determining respective actuations for the slewing drive according to the position of the sun as predicted, and controlling the slewing drive to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kats in view of Wu as applied to claim 1 above, and further in view of Verfuerth et al. (US PG Publication 2012/0167957 A1; hereinafter “Verfuerth”).
Regarding claim 8, modified Kats teaches the portable solar power system of claim 1, the limitations of which are set forth above. However, modified Kats is silent to the panel system further comprising at least one set of interlocking rods attached to the first set of structural supports and the second set of structural supports and wherein the at least one set of interlocking rods comprises at least two outer rods and at least one inner rod.
Verfuerth teaches solar panel assemblies (abstract, Figs. 4-5). Verfuerth teaches support beams (42) of solar panels (20) can be telescoping with additional beam members in order to extend the reach of the beam supports and thus form any desired length span of the array (paragraph 0035).
The devices of modified Kats and Verfuerth are analogous references in the field of solar panel assemblies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kats and include telescoping support beams for the sets of solar panels in order to form an array of any desired length, as taught above by Verfuerth. The modification would necessarily result in a set of interlocking rods attached to the first and second set of structural supports. Additionally, as there are multiple beams/rods shown in Fig. 8 for the various support structure of the panels, it would have been obvious to include multiple rods for the telescoping support 
The Examiner notes the limitations “wherein the at least one inner rod is capable of being locked into at least two positions such that positioning the at least one inner rod in a retracted position within one of the at least two outer rods does not impede positioning of the first and second sets of solar panels attached to the first and second set of structural supports and positioning the at least one inner rod in an extended position through at least a portion of the at least two outer rods would lock in place the first and second sets of solar panels attached to the first and second structural supports in the substantially extended deployment position” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in claim 8. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Kats teaches all positively recited limitations recited in instant claim 8, the device is therefore capable of the uses/function recited in instant claim 8, absent a showing to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726